                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION



MO-KAN TEAMSTERS PENSION FUND,                  )
a Trust Fund,                                   )
                                                )
           and                                  )
                                                )
MIKE KEERAN and GREG DAVEY,                     )
TRUSTEES OF THE MO-KAN TEAMSTERS                )
PENSION FUND,                                   )
                                                )
           and                                  )
                                                )
MO-KAN TEAMSTERS HEALTH AND                     )
WELFARE FUND, a Trust Fund,                     )
                                                )
           and                                  )
                                                )
MIKE KEERAN and GREG DAVEY,                     )
TRUSTEES OF THE MO-KAN                          )
TEAMSTERS HEALTH AND WELFARE FUND               )
                                                )
           and                                  )   No.
                                                )
TEAMSTERS LOCAL UNION NO. 541                   )
VACATION-HOLIDAY FUND, a Trust                  )
Fund,                                           )
                                                )
           and                                  )
                                                )
MIKE KEERAN and EDWARD DeSOIGNIE,               )
TRUSTEES OF THE TEAMSTERS                       )
LOCAL UNION NO. 541                             )
VACATION-HOLIDAY FUND,                          )
                                                )
           and                                  )
                                                )
MO-KAN TEAMSTERS APPRENTICESHIP                 )
AND TRAINING FUND, a Trust Fund,                )
                                                )
           and                                  )
                                                )



{00414423;T18-166;ADS }




                Case 4:20-cv-00216-RK Document 1 Filed 03/19/20 Page 1 of 15
MIKE KEERAN and PATRICK LEIS,                                  )
TRUSTEES OF THE MO-KAN TEAMSTERS                               )
APPRENTICESHIP AND TRAINING FUND,                              )
a Trust Fund,                                                  )
                                                               )
                                        Plaintiffs,            )
                                                               )
           vs.                                                 )
                                                               )
FOUNDATION BUILDING MATERIALS, LLC                             )
d/b/a FBM formerly operating as                                )
FBM/WAGNER DISTRIBUTION, LLC                                   )
[SERVE:      COGENCY GLOBAL, INC.                              )
             9666 Olive Blvd., Suite 690                       )
             St. Louis, MO 63132]                              )
                                                               )
                                        Defendant.             )



                                                      COMPLAINT

                                                        COUNT I


           Come now Plaintiffs, Mo-Kan Teamsters Pension, a Trust Fund, and Mike Keeran and

Greg Davey, duly appointed and acting Trustees of the Mo-Kan Teamsters Pension Fund who

are authorized to maintain this action on behalf of the Pension Fund and all the Trustees of the

Mo-Kan Teamsters Pension Fund, and, for their cause of action under Count I against Defendant,

state:

           1.             This action arises under and jurisdiction is founded on Section 502 and Section

515 of the Employee Retirement Income Security Act (hereinafter referred to as "ERISA"),

29 U.S.C. 1132 and 29 U.S.C. 1145.

           2.             Plaintiffs, Mike Keeran and Greg Davey, are duly appointed and acting Trustees

of the Mo-Kan Teamsters Pension who are authorized to maintain this action on behalf of the

Pension Fund and all the Trustees of the Mo-Kan Teamsters Pension Fund; Plaintiff, Mo-Kan

{00414423;T18-166;ADS }




                                                           2


                 Case 4:20-cv-00216-RK Document 1 Filed 03/19/20 Page 2 of 15
Teamsters Pension (hereinafter referred to as "Plaintiff Fund"), is a trust fund existing and

established pursuant to the Labor Management Relations Act, as amended, Section 302,

29 U.S.C. 186; that said Plaintiff Fund is an employee benefit plan within the meaning of Section 3

of ERISA, 29 U.S.C. 1003.

           3.             Said Plaintiff Fund was established on October 13, 1969, pursuant to the collective

bargaining agreement entered into between the Builders Association of Missouri (hereinafter

referred to as "Association") and Local Union No. 541, affiliated with the International Brotherhood

of Teamsters (hereinafter referred to as "Union"); that the Trust Agreement establishing the

Plaintiff Fund was amended and revised effective January 1, 1976.

           4.             The situs of the Plaintiff Fund is the City of Kansas City, Missouri, and all questions

pertaining to the validity, construction and administration of said Fund shall be determined in

accordance with the laws of the State of Missouri and the aforementioned Federal laws.

           5.             Plaintiffs have served the Secretary of the Treasury and the Secretary of Labor

with copies of the within Complaint as required by Section 502(h) of ERISA, 29 U.S.C. 1132(h)

by depositing copies of said Complaint in the United States mail, certified mail, addressed to said

Secretary of the Treasury and said Secretary of Labor on or about the date of the filing of the

Complaint.

           6.             Defendant is a California limited liability company doing business as “FBM” a fictious

Missouri entity. Defendant previously operated as FBM/Wagner Distribution, LLC. The Defendant

is doing business in the State of Missouri and particularly in the Western District of Missouri, and at

all times material herein employed Teamsters performing work covered by the collective bargaining

agreement herein mentioned.

           7.             In the ordinary course of business, Defendant annually engages in substantial

dollar volume in business with persons, firms and corporations which are engaged in businesses
{00414423;T18-166;ADS }




                                                            3


                Case 4:20-cv-00216-RK Document 1 Filed 03/19/20 Page 3 of 15
affecting commerce within the meaning of the Labor Management Relations Act, as amended,

29 U.S.C. 151, and 29 U.S.C. 185.

           8.             Defendant on or about July 14, 2014, executed a collective bargaining agreement

with the Union; that Defendant is thereby bound by said collective bargaining agreement in effect

on said dates and all agreement(s) subsequent thereto.

           9.             Teamster employees of the Defendant were employed under the terms of the

above referenced collective bargaining agreement between the Defendant and the Union under

which Defendant agreed, among other things, to pay and contribute to Plaintiff Fund various sums

per hour for each employee covered by and subject to said agreement from July 14, 2014, to the

present date and thereafter; and during said period to submit written reports within ten days after

the last day of the preceding month for the hours worked during said preceding month; that said

reports should list the names and hours worked and the amounts contributed for each such

employee of Defendant.

           10.            Defendant has failed and refused to submit correct remittance reports and correct

contributions to Plaintiffs from January 1, 2018, to date, and Plaintiffs are unable to determine the

total amount of contributions owed by Defendant without an accounting of the books and records of

Defendant covering the period January 1, 2018, to date.

           11.            That the Defendant is required by Section 209 of ERISA, 29 U.S.C. § 1059, to

maintain records with respect to each employee sufficient to determine the benefits due or which

may become due to such employees.

           12.            Under the agreement hereinabove mentioned, Defendant likewise agreed, among

other things, to be bound by the terms and provisions of the Trust Agreement, as amended, under

which the said Plaintiff Fund is administered and to allow an official agent of the Board of Trustees

of said Plaintiff Fund, upon request, during regular business hours, to inspect and make copies
{00414423;T18-166;ADS }




                                                          4


                Case 4:20-cv-00216-RK Document 1 Filed 03/19/20 Page 4 of 15
of any and all records of Defendant pertaining to compensation paid to employees, hours worked

by employees, monies withheld from employees for taxes paid on account of employees and

other records relevant to and of assistance in determining whether Defendant's obligations under

said agreement to make payments to said Plaintiff Fund have been faithfully performed.

           13.            An audit of Defendant's books and records for the period January 1, 2015 to

December 31, 2017 shows that Defendant owes Plaintiffs FOUR HUNDRED THIRTY-SIX THOUSAND,

NINE HUNDRED THIRTEEN AND                  66/100 ($436,913.66) DOLLARS in unpaid fringe benefit

contributions, EIGHTY-SEVEN THOUSAND, THREE HUNDRED EIGHTY-TWO AND 70/100 ($87,382.70)

DOLLARS as and for liquidated damages and FORTY-SEVEN THOUSAND, SEVEN HUNDRED THIRTY-

EIGHT AND 43/100 ($47,738.43) DOLLARS             as and for interest.

           14.            The collective bargaining agreement and Trust Agreement, as amended, and

hereinabove mentioned likewise provide that, if payment of sums due said Plaintiff Fund therein

mentioned are made later than the time required, the Board of Trustees may impose on the

employer liquidated damages, interest, audit costs, and reasonable attorneys' fees and Court

costs incurred to enforce payments from an employer in default.

           15.            The collective bargaining agreement and Trust Agreement, as amended, further

provide that the Board of Trustees may require the employer to put up cash deposits in advance

of work and/or to enter into an escrow arrangement with the Plaintiff Fund or post a corporate

bond guaranteeing performance under the Trust Agreement, as amended.

           16.            Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury, loss and damage unless Defendant is ordered to specifically

perform all obligations on Defendant's part required to be performed under the collective

bargaining agreement and Trust Agreement, as amended, and herein referred to.


{00414423;T18-166;ADS }




                                                        5


                Case 4:20-cv-00216-RK Document 1 Filed 03/19/20 Page 5 of 15
           17.            Defendant is required by Section 515 of ERISA, 29 U.S.C. 1145 to make fringe

benefit contributions to Plaintiffs pursuant to and in accordance with the terms and conditions of

the aforesaid collective bargaining agreement and Trust Agreement, as amended; and this action

is brought by Plaintiff Trustees for and on behalf of Plaintiff Fund to enforce said Defendant's

obligations under Section 515 of ERISA.

           18.            That pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. 1132(g)(2), Plaintiffs are

entitled to a mandatory award of unpaid fringe benefit contributions; interest on said unpaid fringe

benefit contributions as provided for in the aforesaid Trust Agreement, as amended; liquidated

damages as provided for in the aforesaid Trust Agreement, as amended; reasonable attorneys'

fees; and their cost of this action.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.             An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreement from January 1, 2018, to date; and

           B.             For judgment against Defendant in the amount of FOUR HUNDRED THIRTY-SIX

THOUSAND, NINE HUNDRED THIRTEEN AND                 66/100 ($436,913.66) DOLLARS in unpaid fringe benefit

contributions, EIGHTY-SEVEN THOUSAND, THREE HUNDRED EIGHTY-TWO AND 70/100 ($87,382.70)

DOLLARS as and for liquidated damages and FORTY-SEVEN THOUSAND, SEVEN HUNDRED THIRTY-

EIGHT AND        43/100 ($47,738.43) DOLLARS for interest due and owing for the period January 1,

2015 to December 31, 2017; and for judgment against Defendant in a sum equal to the number of

hours found by said accounting to have been worked and/or paid to employees covered by said

agreement times the hourly amounts due under said agreement for the period January 1, 2018, to

date; and

           C.             For judgment against Defendant for liquidated damages; and
{00414423;T18-166;ADS }




                                                          6


                Case 4:20-cv-00216-RK Document 1 Filed 03/19/20 Page 6 of 15
           D.             For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

           E.             For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           F.             For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           G.             For an Order requiring Defendant to put up cash deposits in advance of work

and/or to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreement and Trust Agreement, as amended; and

           H.             For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

           I.             For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreement and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

           J.             For judgment against Defendant for costs incurred in this action; and

           K.             For such other relief as the Court may deem appropriate.


                                                      COUNT II

           Come now Plaintiffs, Mo-Kan Teamsters Health and Welfare Fund, a Trust Fund, and

Mike Keeran and Greg Davey, duly appointed and acting Trustees of the Mo-Kan Teamsters

Health and Welfare Fund who are authorized to maintain this action on behalf of the Welfare Fund

and all the Trustees of the Mo-Kan Teamsters Health and Welfare Fund, and, for their cause of

action under Count II against Defendant, state:

{00414423;T18-166;ADS }




                                                          7


                Case 4:20-cv-00216-RK Document 1 Filed 03/19/20 Page 7 of 15
           1.             Plaintiffs, Mike Keeran and Greg Davey, are duly appointed and acting Trustees

of the Mo-Kan Teamsters Health and Welfare Fund who are authorized to maintain this action on

behalf of the Welfare Fund and all the Trustees of the Mo-Kan Teamsters Health and Welfare

Fund; Plaintiff, Mo-Kan Teamsters Health and Welfare Fund (hereinafter referred to as "Plaintiff

Fund") is a trust fund existing and established pursuant to the Labor Management Relations Act,

as amended, Section 302, 29 U.S.C. 186; that said Plaintiff Fund is an employee benefit plan

within the meaning of Section 3 of ERISA, 29 U.S.C. 1002.

           2.             Said Plaintiff Fund was established on October 13, 1969, pursuant to the collective

bargaining agreement between the Builders Association of Missouri (hereinafter referred to as

"Association") and Local Union No. 541, affiliated with the International Brotherhood of

Teamsters, Chauffeurs, Warehousemen and Helpers (hereinafter referred to as "Union"); that the

Trust Agreement establishing the Plaintiff Fund was amended and revised effective January 1,

1976.

           3.             An audit of Defendant's books and records for the period January 1, 2015 to

December 31, 2017 shows that Defendant owes Plaintiffs SIX HUNDRED SIXTY-FIVE THOUSAND,

ONE HUNDRED EIGHTY AND                55/100 ($665,180.55) DOLLARS in unpaid fringe benefit contributions,

ONE HUNDRED THIRTY-THREE THOUSAND, THIRTY-SIX AND                   14/100 ($133,036.14) DOLLARS as and

for liquidated damages and SEVENTY-TWO THOUSAND, FIVE HUNDRED SIXTY-SIX AND 41/100

($72,566.41) DOLLARS as and for interest.

           4.             Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven

(11), Twelve (12), Fourteen (14), Fifteen (15), Sixteen (16), Seventeen (17), and Eighteen (18) of

Count I of the within Complaint.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:
{00414423;T18-166;ADS }




                                                           8


                Case 4:20-cv-00216-RK Document 1 Filed 03/19/20 Page 8 of 15
           A.             An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreement from January 1, 2018, to date; and

           B.             For judgment against Defendant in the amount of SIX HUNDRED SIXTY-FIVE

THOUSAND, ONE HUNDRED EIGHTY AND                  55/100 ($665,180.55) DOLLARS in unpaid fringe benefit

contributions, ONE HUNDRED THIRTY-THREE THOUSAND, THIRTY-SIX AND 14/100 ($133,036.14)

DOLLARS as and for liquidated damages and SEVENTY-TWO THOUSAND, FIVE HUNDRED SIXTY-SIX

AND    41/100 ($72,566.41) DOLLARS for interest due and owing for the period January 1, 2015 to

December 31, 2017; and for judgment against Defendant in a sum equal to the number of hours

found by said accounting to have been worked and/or paid to employees covered by said agreement

times the hourly amounts due under said agreement for the period January 1, 2018, to date; and

           C.             For judgment against Defendant for liquidated damages; and

           D.             For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

           E.             For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           F.             For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           G.             For an Order requiring Defendant to put up cash deposits in advance of work

and/or to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreement and Trust Agreement, as amended; and

           H.             For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and
{00414423;T18-166;ADS }




                                                          9


                Case 4:20-cv-00216-RK Document 1 Filed 03/19/20 Page 9 of 15
           I.             For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreement and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

           J.             For judgment against Defendant for costs incurred in this action; and

           K.             For such other relief as the Court may deem appropriate.


                                                      COUNT III

           Come now Plaintiffs, Teamsters Local Union No. 541 Vacation-Holiday Fund, a Trust

Fund, and Mike Keeran and Edward DeSoignie, duly appointed and acting Trustees of Teamsters

Local Union No. 541 Vacation-Holiday Fund who are authorized to maintain this action on behalf

of the Vacation Fund and all the Trustees of Teamsters Local Union No. 541 Vacation-Holiday

Fund, and, for their cause of action under Count III against Defendant, state:

           1.             Plaintiffs, Mike Keeran and Edward DeSoignie, are duly appointed and acting

Trustees of Teamsters Local Union No. 541 Vacation-Holiday Fund who are authorized to

maintain this action on behalf of the Vacation Fund and all the Trustees of Teamsters Local Union

No. 541 Vacation-Holiday Fund; Plaintiff Teamsters Local Union No. 541 Vacation-Holiday Fund

(hereinafter referred to as "Plaintiff Fund") is a trust fund existing and established pursuant to the

Labor Management Relations Act, as amended, Section 302, 29 U.S.C. 186; that said Plaintiff

Fund is an employee benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. 1002.

           2.             Said Plaintiff Fund was established on October 13, 1970, pursuant to the collective

bargaining agreement between the Heavy Constructors Association of Missouri (hereinafter

referred to as "Association") and Local Union No. 541, affiliated with the International Brotherhood

of Teamsters, Chauffeurs, Warehousemen and Helpers (hereinafter referred to as "Union"); that



{00414423;T18-166;ADS }




                                                          10


                Case 4:20-cv-00216-RK Document 1 Filed 03/19/20 Page 10 of 15
the Trust Agreement establishing the Plaintiff Fund was amended and revised effective January 1,

1976.

           3.             An audit of Defendant's books and records for the period January 1, 2015 to

December 31, 2017 shows that Defendant owes Plaintiffs NINETY TWO THOUSAND, FIVE HUNDRED

SEVENTY-SIX AND             66/100 ($92,576.66) DOLLARS in unpaid fringe benefit contributions, EIGHTEEN

THOUSAND, FIVE HUNDRED FIFTEEN AND                   35/100 ($18,515.35) DOLLARS as and for liquidated

damages and FORTY-SEVEN THOUSAND, SEVEN HUNDRED THIRTY-EIGHT AND 43/100 ($47,738.43)

DOLLARS as and for interest.

           4.             Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven

(11), Twelve (12), Fourteen (14), Fifteen (15), Sixteen (16), Seventeen (17), and Eighteen (18) of

Count I of the within Complaint.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.             An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreement from January 1, 2018, to date; and

           B.             For judgment against Defendant in the amount of NINETY TWO THOUSAND, FIVE

HUNDRED SEVENTY-SIX AND                66/100 ($92,576.66) DOLLARS in unpaid fringe benefit contributions,

EIGHTEEN THOUSAND, FIVE HUNDRED FIFTEEN AND                     35/100 ($18,515.35) DOLLARS as and for

liquidated damages and FORTY-SEVEN THOUSAND, SEVEN HUNDRED THIRTY-EIGHT AND 43/100

($47,738.43) DOLLARS for interest due and owing for the period January 1, 2015 to December

31, 2017; and for judgment against Defendant in a sum equal to the number of hours found by said

accounting to have been worked and/or paid to employees covered by said agreement times the

hourly amounts due under said agreement for the period January 1, 2018, to date; and
{00414423;T18-166;ADS }




                                                          11


                Case 4:20-cv-00216-RK Document 1 Filed 03/19/20 Page 11 of 15
           C.             For judgment against Defendant for liquidated damages; and

           D.             For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

           E.             For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           F.             For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           G.             For an Order requiring Defendant to put up cash deposits in advance of work

and/or to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreement and Trust Agreement, as amended; and

           H.             For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

           I.             For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreement and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

           J.             For judgment against Defendant for costs incurred in this action; and

           K.             For such other relief as the Court may deem appropriate.


                                                      COUNT IV

           Come now Plaintiffs, Mo-Kan Teamsters Apprenticeship and Training Fund, a Trust Fund,

and Mike Keeran and Patrick Leis, duly appointed and acting Trustees of the Mo-Kan Teamsters

Apprenticeship and Training Fund who are authorized to maintain this action on behalf of the



{00414423;T18-166;ADS }




                                                          12


                Case 4:20-cv-00216-RK Document 1 Filed 03/19/20 Page 12 of 15
Training Fund and all the Trustees of the Mo-Kan Teamsters Apprenticeship and Training Fund,

and, for their cause of action under Count IV against Defendant, states:

           1.             Plaintiffs, Mike Keeran and Patrick Leis, are duly appointed and acting Trustees of

the Mo-Kan Teamsters Apprenticeship and Training Fund who are authorized to maintain this

action on behalf of the Training Fund and all the Trustees of the Mo-Kan Teamsters

Apprenticeship and Training Fund; Plaintiff Teamsters Mo-Kan Teamsters Apprenticeship and

Training Fund (hereinafter referred to as "Plaintiff Fund") is a trust fund existing and established

pursuant to the Labor Management Relations Act, as amended, Section 302, 29 U.S.C. 186; that

said Plaintiff Fund is an employee benefit plan within the meaning of Section 3 of ERISA,

29 U.S.C. 1002.

           2.             Said Plaintiff Fund was established on July 1, 2006, pursuant to the collective

bargaining agreement between The Builders’ Association, the Heavy Constructors Association of

the Greater Kansas City Area (hereinafter referred to as "Association") and Building Material,

Excavating, Heavy Haulers, Drivers, Warehousemen and Helpers Local Union No. 541, affiliated

with the International Brotherhood of Teamsters (hereinafter referred to as "Union"); that the Trust

Agreement establishing the Plaintiff Fund was amended and revised effective January 1, 1976.

           3.             An audit of Defendant's books and records for the period January 1, 2015 to

December 31, 2017 shows that Defendant owes Plaintiffs FORTY-ONE THOUSAND, SIX HUNDRED

FIFTY-NINE AND             50/100 ($41,659.50) DOLLARS in unpaid fringe benefit contributions, EIGHT

THOUSAND, THREE HUNDRED THIRTY-ONE AND                   90/100 ($8,331.90) DOLLARS as and for liquidated

damages and FOUR THOUSAND, FIVE HUNDRED EIGHTY-SEVEN AND 72/100 ($4,587.72) DOLLARS as

and for interest.

           4.             Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven
{00414423;T18-166;ADS }




                                                          13


                Case 4:20-cv-00216-RK Document 1 Filed 03/19/20 Page 13 of 15
(11), Twelve (12), Fourteen (14), Fifteen (15), Sixteen (16), Seventeen (17), and Eighteen (18) of

Count I of the within Complaint.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.             An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreement from January 1, 2018, to date; and

           B.             For judgment against Defendant in the amount of FORTY-ONE THOUSAND, SIX

HUNDRED FIFTY-NINE AND               50/100 ($41,659.50) DOLLARS in unpaid fringe benefit contributions,

EIGHT THOUSAND, THREE HUNDRED THIRTY-ONE AND                     90/100 ($8,331.90) DOLLARS as and for

liquidated damages and FOUR THOUSAND, FIVE HUNDRED EIGHTY-SEVEN AND 72/100 ($4,587.72)

DOLLARS for interest due and owing for the period January 1, 2015 to December 31, 2017; and

for judgment against Defendant in a sum equal to the number of hours found by said accounting to

have been worked and/or paid to employees covered by said agreement times the hourly amounts

due under said agreement for the period January 1, 2018, to date; and

           C.             For judgment against Defendant for liquidated damages; and

           D.             For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

           E.             For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           F.             For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           G.             For an Order requiring Defendant to put up cash deposits in advance of work

and/or to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreement and Trust Agreement, as amended; and
{00414423;T18-166;ADS }




                                                          14


                Case 4:20-cv-00216-RK Document 1 Filed 03/19/20 Page 14 of 15
           H.             For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

           I.             For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreement and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

           J.             For judgment against Defendant for costs incurred in this action; and

           K.             For such other relief as the Court may deem appropriate.



                                                       Respectfully Submitted,

                                                       ARNOLD, NEWBOLD, SOLLARS & HOLLINS,
                                                       P.C.


                                                       /s/ Bradley J. Sollars___________
                                                       Bradley J. Sollars, No. 54931



                                                       /s/ Aaron D. Schuster___________
                                                       Aaron D. Schuster, No. 68672
                                                       1100 Main St., Suite 2001
                                                       Kansas City, Missouri 64105
                                                       (816) 421-5788
                                                       FAX (816) 471-5574
                                                       Attorneys for Plaintiffs




{00414423;T18-166;ADS }




                                                          15


                Case 4:20-cv-00216-RK Document 1 Filed 03/19/20 Page 15 of 15
